Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   February 10, 2015

The Court of Appeals hereby passes the following order:

A15A0973. DONTAZE M. ARMSTEAD v. AMANDA NICOLE PARMER.

      Dontaze Armstead filed a petition for legitimation and/or custody or visitation
in superior court. On August 13, 2014, the trial court granted the petition, allowing
visitation. However, two days later, the trial court revoked its order. At a subsequent
hearing, Armstead dismissed his petition, which left Amanda Parmer’s counterclaim
for child support as the sole issue for the court’s consideration. The trial court issued
its final order on child support, and Armstead appeals therefrom.                     We lack
jurisdiction.
      Because this case involves only the issue of child support, it is a domestic
relations matter within the meaning of OCGA § 5-6-35 (a) (2). See Collins v. Davis,
318 Ga. App. 265, 266 (1) (733 SE2d 798) (2012); Booker v. Ga. Dept. of Human
Resources, 317 Ga. App. 426 (731 SE2d 110) (2012). Appeals in such matters must
be taken by application for discretionary appeal. See Booker, supra. Armstead’s
failure to follow the appropriate appellate procedure deprives us of jurisdiction to
consider his appeal, which is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                                              02/10/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.